UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7259



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

TOLLIVER QUACO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-90-275-A-A)


Submitted:   November 7, 1996          Decided:     November 20, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Tolliver Quaco, Appellant Pro Se. Cathleen Ann Tutty, Special As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Quaco, No. CR-90-
275-A-A (E.D. Va. July 9, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2